the relief requested. 2 Any such motion to reinstate this appeal shall be
                filed within 60 days of the district court's order declining to grant the
                requested relief.
                            It is so ORDERED.




                                                  Parfaguirre


                                                           dis   tr.‘            J.
                                                  Douglas



                                                  Cherry
                                                             Cliny               J.




                cc: Hon. Brent T. Adams, District Judge
                     Hon. David A. Hardy, District Judge
                     David E. Adkins
                     Snell & Wilmer LLP/Salt Lake City
                     Snell & Wilmer, LLP/Las Vegas
                     Washoe District Court Clerk




                      We note that any aggrieved party may file a notice of appeal from
                      2
                any appealable order entered at the completion of the district court
                proceedings. See NRAP 3A.

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A